DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10,735,792 and Us Patent No 10,841,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed 2/23/2021, with respect to claim interpretation in view of 35 U.S.C. 112(f) have been fully considered and are persuasive, see for example page 9 paragraph 3.  The 35 U.S.C. 112(f) interpretation of claim 1 has been withdrawn. 
Applicant’s arguments, see remarks, filed 2/23/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page 12 paragraph 3-4.  The 35 U.S.C. 103 rejection of claims 1-22 has been withdrawn. 
Applicant’s arguments, see remarks, filed 2/23/2021, with respect to double patenting have been fully considered and are persuasive, see for example page 9 paragraph 4-5.  The Double Patenting Rejection of claims 1-22 has been withdrawn in view of the terminal disclaimer filed. 

Allowable Subject Matter
Claim 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Salmela et al (WO 2016/131482), discloses a method for establishing a new identity for a constrained device. The device has an existing identity and is associated with an asymmetric key pair comprising a device public key and a device private key. The method comprises applying a hash function to the existing identity and setting the resulting value as the new identity for the constrained device, wherein the existing identity comprises at least a first generation hash value of a hash chain formed by applying the hash function to the device public key. 
The prior art, Roever et al (US 2005/0038707), discloses a device which enables transactions in electronic networks relating to digital assets, e.g., digital goods or services, through the use of title objects. A title object may have a number of elements and attributes which identify one or more digital assets and define access rights to the corresponding digital asset(s).
The prior art, Walker et al (US 2007/0266244), discloses an authorization server and method for securely reserving resources in a wireless network. In some embodiments, access points reserve bandwidth thereon through the verification of reservation tokens received from the mobile station.
The prior art, Kim et al (US 2018/0351741) discloses a method of managing a token and a server. The prior art discloses that it is possible too easily authenticate a counterpart device using a one-time key for communication between a first device and a second device, without 
The prior art, Mattingly et al discloses (US 2019/0025817), discloses autonomous vehicles task management and organization. A system for organizing autonomous product delivery vehicles comprises a locomotion system of a first autonomous vehicle, a communication device, a memory device, and a control circuit. The control circuit being configured to retrieve one or more vehicle tasks assigned to the first autonomous vehicle from a hash chain database, decrypt the task parameters with a private key of the first autonomous vehicle stored on the memory device, identify a second autonomous vehicle as a transferee of the one or more vehicle tasks based on transfer rules in the task parameters, and update the hash chain database with a new block comprising a hash of preceding data in the hash chain database and the task parameters of the one or more vehicle tasks encrypted with a public key of the second autonomous vehicle.
The prior art, Chan et al (US 9,374,373), discloses that content may be encrypted by a first device using a dual hash chain technique, where the first device maintains a forward hash chain and a second device maintains a backward hash chain, and content keys for encrypting content are derived using values of the forward and backward hash chains. The second device may not have knowledge of a seed used to generate the forward hash chain, and therefore may be unable to generate the content keys, reducing a likelihood that the encrypted content becomes compromised. Additionally, the system provides for techniques for using proxy re-encryption (PRE) to re-encrypt content, such that the encrypted content may be provided to and decrypted by a requesting device without knowledge of the forward and backward hash chains. 
However, the prior art, either alone or in combination does not expressly disclose a system or method for transmitting, at a first device that stores a sequential connection relationship among first hash values generated by repeatedly hashing a key token as many times as a first maximum count, and the first maximum count, a first hash value corresponding to the first maximum count among the first hash values; decreasing, at the first device, the first maximum count by one each time the first hash value is transmitted; receiving, at a second device that stores information about the key token and a second maximum count, receiving the first hash value from the first device; comparing, at the second device, the first hash value with each of second hash values generated by repeatedly hashing the information about the key token a number of times up to a value of the second maximum count until a second hash value identical to the first hash value appears; and decreasing, at the second device, the second maximum count based on the second hash value that is identical to the first hash value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENDALL DOLLY/Primary Examiner, Art Unit 2436